FIRST AMENDMENT

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 30th day of November, 2006, by and between Silicon Valley Bank
(“Bank”) and Sento Corporation, a Utah corporation, Sento Technical Services
Corporation, a Utah corporation and Xtrasource Acquisition, Inc., a Delaware
corporation (collectively “Borrower”) whose address is 420 East South Temple,
Suite 400, Salt Lake City, Utah 84111.

RECITALS

A.  Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement with an Effective Date of November 14, 2006 (as the same
may from time to time be further amended, modified, supplemented or restated,
collectively, the “Loan Agreement”).

 

B.

Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C.           Borrower has requested that Bank amend the Loan Agreement to (i)
eliminate the Liquidity Coverage covenant; (ii) modify the Revolving Line, and
(iii) make certain other revisions to the Loan Agreement as more fully set forth
herein.

D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.            Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

2.            Amendments to Third Amended and Restated Schedule to Loan and
Security Agreement.

2.1          Section 2.3(a) (Interest Rate; Advances). Section 2.3(a) is amended
by deleting the existing provision and replacing it with the following:

"(a)         Interest Rate; Advances. Subject to Section 2.3(b), the amounts
outstanding under the Revolving Line shall accrue interest at a per annum rate
equal to 3.50 percentage points above the Prime Rate, which interest shall be
payable monthly."

 

2.2          Section 4.3 (Subordination of Security Interest). The following
Section 4.3 is hereby added to the Loan Agreement:

"4.3        Subordination of Security Interest. Sento Corporation subordinates
to Bank any security interest or lien that it has in all property and assets of
Xtrasource Acquisition, Inc. Despite attachment or perfection dates of Sento
Corporation’s security interest and Bank’s security interest, Bank’s security

 

--------------------------------------------------------------------------------



interest in all assets and property of Xtrasource Acquisition, Inc. is prior to
Sento Corporation’s security interest. Sento Corporation shall execute and cause
to be delivered to Bank such instruments and other documents, and shall take
such other actions, as Bank may reasonably request to carry out or evidence this
subordination of Sento Corporation's security interest."

 

2.3          Section 5.12 (Unbilled Revenue). The following Section 5.12 is
hereby added to the Loan Agreement:

 

"5.12

Unbilled Revenue.

 

(a)           For the Unbilled Revenue with respect to which Advances are
requested, on the date each Advance is requested and made, such Unbilled
Revenue, if it were invoiced as of such date, would meet the eligibility
requirements set forth in the Eligible Accounts and Eligible Foreign Accounts
definitions (excluding clause (a) in the Eligible Accounts definition), as the
case may be, in Section 13 below.

 

(b)           All statements and representations made by Borrower regarding its
earned revenue appearing in Borrower's report of its Unbilled Revenue submitted
to Bank are and shall be true and correct. All sales and other transactions
underlying or giving rise to the Unbilled Revenue shall comply in all material
respects with all applicable laws and governmental rules and regulations. As of
the date each Advance is requested, Borrower has fully performed all services in
the amount of the Unbilled Revenue. Unless disclosed in writing to Bank in the
report of Borrower's Unbilled Revenue, none of the Unbilled Revenue shall have
been billed or invoiced to Borrower's customers. Borrower has no knowledge of
any actual or imminent Insolvency Proceeding of any Account Debtor who is
obligated to pay any of the Unbilled Revenue upon invoicing. To the best of
Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Unbilled Revenue are genuine, and
all such documents, instruments and agreements are legally enforceable in
accordance with their terms."

 

2.4          Section 6.2(d) (Financial Statements, Reports, Certificates). The
following Section 6.2(d) is hereby added to the Loan Agreement:

"(d) all reports, notices and supporting documents filed with NASDAQ relating to
the Qualified Equity Financing shall be provided to Bank contemporaneously with
the filing with NASDAQ."

2.5          Section 6.9 (Financial Covenants). Section 6.9 is amended by
deleting the existing provisions and replacing them with the following:

 

"6.9

Financial Covenants.

 

Borrower shall maintain as of the last day of each month, unless otherwise
noted, on a consolidated basis with respect to Borrower and its Subsidiaries:

 

(a)           Tangible Net Worth. A Tangible Net Worth of at least the
following: (i) $2,750,000.00 effective as of October 31, 2006; (ii)
$3,500,000.00 effective as of

 

2

 

--------------------------------------------------------------------------------



November 30, 2006; and (iii) effective as of December 31, 2006, and thereafter,
$3,500,000.00, increasing by 75% of quarterly Net Income and 75% of issuances of
equity and the principal amount of Subordinated Debt issued or incurred after
the Effective Date, other than the Subordinated Debt issued under the Qualified
Equity Financing. All increases in the quarterly Net Income shall take effect as
of the last day of the last month of each quarter, with the first quarterly
period ending as of March 31, 2007, and the Tangible Net Worth requirement shall
not be decreased in the event of any net loss.

 

(b)           Loans and Investments in Subsidiaries. Borrower's Investments in
its Subsidiaries shall not exceed at any time the sum of $1,700,000.00.

 

In the event Borrower has complied with the Debt Service Coverage Ratio for six
consecutive months, then Borrower shall maintain as of the last day of each
month, unless otherwise notes, on a consolidated basis with respect to Borrower
and its Subsidiaries the following Adjusted Quick Ratio and Debt Service
Coverage Ratio covenants. Borrower shall continue to comply with the Loans and
Investments in Subsidiaries and Tangible Net Worth covenants. Compliance shall
be determined as of the end of each month, beginning with the first month
following the six consecutive months during which Borrower complied with the
Debt Service Coverage Ratio.

 

(c)           Adjusted Quick Ratio. A ratio of Quick Assets to Current
Liabilities minus Deferred Revenue of at least 2.00 to 1.00.

 

(d)           Debt Service Coverage Ratio. As of the last day of each fiscal
month, a ratio of EBITDA, net of adjustments for changes in non-cash income or
expenses associated with valuation changes in the market value of options or
warrants of any Borrower, in each case for the twelve (12) consecutive months
then-ended, to Debt Service, of at least 1.50 to 1.00."

 

2.6          Section 6.12 (Release of Security Interest). Section 6.12 is
amended by deleting the existing provision and replacing it with the following:

"6.12      Release of Security Interest. Sento Corporation has a second priority
security interest in the assets acquired by Xtrasource Acquisition, Inc. from
Xtrasource, Inc., and such security interest is junior in priority to the Bank's
security interest in the assets of Xtrasource Acquisition, Inc. Upon payment in
full of the debts and obligations due to creditors of Xtrasource, Inc.
(excluding equipment leases), Sento Corporation will immediately release its
security interest in the assets of Xtrasource Acquisition, Inc."

 

2.7          Section 13.1 (Definitions). The following terms and their
definitions set forth in Section 13.1 are amended by deleting the existing
definitions and replacing them with the following:

""Borrowing Base" is (a) 80% of Eligible Accounts, as determined by Bank from
Borrower’s most recent Transaction Report, plus (b) 80% of Unbilled Revenue,
which shall not exceed $2,000,000.00, as determined by Bank from Borrower's most
recent report of its Unbilled Revenue; provided, however, that Bank may decrease
the foregoing percentages in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral.

 

3

 

--------------------------------------------------------------------------------



"Overadvance Line Maturity Date" is the earlier of December 21, 2006, or the
closing of a Qualified Equity Financing by Borrower."

 

The following term and its definition are hereby added to Section 13.1:

 

""Unbilled Revenue" means amounts due to Borrower for services rendered in the
ordinary course of Borrower's business, but which have not been billed to its
customers, and which meet all Borrower's representations and warranties in
Section 5.12."

 

3.            Forbearance. The parties anticipate that Borrower will fail to
comply with the Tangible Net Worth covenant as of November 30, 2006 (the
"Existing Default"). Bank will forbear from exercising its remedies under the
Loan Agreement and agrees to waive the Existing Default if Borrower closes a
Qualified Equity Financing on or before December 31, 2006. Borrower acknowledges
that the Loan Agreement currently is in default and as a result of the default
the Bank is entitled to exercise its remedies in the Loan Agreement and under
applicable law. Nothing in this agreement in any way is a waiver of Borrower’s
existing default under the Loan Agreement. In the event Borrower fails to close
a   Qualified Equity Financing on or before December 31, 2006, then, without
notice to Borrower, the Bank may exercise any remedies available to it under the
Loan Agreement and under applicable law.

In the event Borrower closes a Qualified Equity Financing on or before December
31, 2006, then effective as of such closing date, Bank waives Borrower's
Existing Default under the Loan Agreement. Bank’s waiver of Borrower’s
compliance with the Tangible Net Worth covenant as of November 30, 2006. For the
month ending December 31, 2006, Borrower shall be required to comply with the
Tangible Net Worth covenant and the other covenants set forth in Section 6.9 of
the Loan Agreement.

In the event Borrower closes a Qualified Equity Financing on or before December
31, 2006, then Bank's agreement to waive the Existing Default (1) is not an
agreement to waive Borrower's compliance with the covenant for other dates and
(2) will not limit or impair the Bank's right to demand strict performance of
this covenant as of all other dates and (3) does not limit or impair the Bank's
right to demand strict performance of all other covenants as of any date.

 

4.

Limitation of Amendments.

4.1          The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

4.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

5.            Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

5.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of

 

4

 

--------------------------------------------------------------------------------



the date hereof (except to the extent such representations and warranties relate
to an earlier date, in which case they are true and correct as of such date),
and (b) no Event of Default has occurred and is continuing;

5.2          Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

5.3          The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

5.4          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

5.5          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

5.6          The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

5.7          This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

6.            Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

7.            Effectiveness. This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
(b) the due execution and delivery to Bank of the Warrant to Purchase Stock by
Sento Corporation, and (c) Borrower’s payment of an amendment fee in an amount
equal to $15,000.00 and Bank's out-of-pocket expenses.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER'S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.

 

5

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK

BORROWER

 

Silicon Valley Bank

 

 

By:       /s/ Shane Anderson

Name: Shane Anderson

Title:    Relationship Manager

 

Sento Corporation

 

 

By:         /s/ Anthony J. Sansone

Name:  Anthony J. Sansone

Title:      SVP & CFO

 

 

Sento Technical Services Corporation

 

 

By:         /s/ Anthony J. Sansone

Name:  Anthony J. Sansone

Title:      SVP & CFO

 

 

Xtrasource Acquisition, Inc.

 

 

By:         /s/ Anthony J. Sansone

Name:  Anthony J. Sansone

Title:      SVP & CFO

 

 

 

6

 

 